Case: 4:20-cr-00595-AGF-SRW Doc. #: 26 Filed: 01/06/21 Page: 1 of 9 PageID #: 68




                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

UNITED STATES OF AMERICA,                              )
                                                       )
                     Plaintiff,                        )
                                                       )      No. 4:20-CR-595 AGF-SRW
v.                                                     )
                                                       )
RICHARD RIEF,                                          )
                                                       )
                     Defendant.                        )

         UNITED STATES OF AMERICA’S MEMORANDUM IN OPPOSITION
            TO DEFENDANT’S MOTION TO DISMISS INDICTMENT OR
                        FOR BILL OF PARTICULARS

       The United States of America (the “Government”) states as follows in opposition to

defendant Richard Rief’s (“Rief” or “Defendant”) Motion to Dismiss Indictment or for Bill of

Particulars (Doc. No. 17):

                                     I.      BACKGROUND

A.     The Motion to Dismiss

       The Defendant seeks relief on three grounds. First, he seeks to dismiss the indictment for

unreasonable delay under the Fifth Amendment to the United States Constitution. However, he

provides insufficient grounds for this relief. Second, he seeks to dismiss various counts of the

indictment as violative of the statute of limitations. However, statutory and case law clearly

establish that all counts were brought prior to the expiration of the statute of limitations. Finally,

he seeks a bill of particulars or an amended indictment with additional facts. However, the

defendant provides virtually no support as to why, considering the detailed indictment coupled

with the discovery provided, a bill of particulars is required.

B.     The Indictment

                                                  1
Case: 4:20-cr-00595-AGF-SRW Doc. #: 26 Filed: 01/06/21 Page: 2 of 9 PageID #: 69




       On September 23, 2020, the federal grand jury returned an indictment charging the

defendant with seven counts of willful failure to collect or pay tax under 26 U.S.C. § 7202 and two

counts of willful failure to pay tax under 26 U.S.C. § 7203. Specifically, the indictment alleges

that Rief filed forms 940 and Forms 941 reporting payroll taxes due and owing. However, he

failed to pay the amounts due and owing, except where necessary to convince the IRS Revenue

Officer assigned to his case to delay a levy or accept an installment agreement. Rather than pay

his payroll taxes, Rief used the money to continue to try to keep the business afloat and to pay

himself and his wife funds from the business. At the same time, Rief failed to pay his individual

income tax liability for 2015 and 2016, instead choosing to spend his personal funds on lavish

purchases.

                                       II.     ARGUMENT

       Defendant challenges the indictment based upon the following grounds: unreasonable

delay; violations of the statute of limitations; and insufficient facts about the defendant’s criminal

acts, which warrants a bill of particulars. Based upon the facts and law, however, all such

arguments fail. Consequently, the defendant’s motion should be denied, particularly when placed

in the proper factual and legal context.

A.     There was no Unreasonable Delay.

       In United States v. Lovasco, 431 U.S. 783 (1977), the seminal case defining the Fifth

Amendment due process test applicable in preindictment delay cases, the United States Supreme

Court considered the prosecution’s delay of “more than 18 months” to indict the defendant for a

crime. Id. at 784, 786. The Court ruled that 18 months of delay for “further investigation” did not

offend standards of “fair play and decency” so as to violate due process. Id. at 793-96. In United

States v. Brockman, 183 F.3d 891, 895 (8th Cir. 1999), the Eighth Circuit reaffirmed that the due



                                                  2
Case: 4:20-cr-00595-AGF-SRW Doc. #: 26 Filed: 01/06/21 Page: 3 of 9 PageID #: 70




process clause of the Fifth Amendment can be utilized to protect against oppressive delay,

however, the role of the Fifth Amendment is limited. Additionally, the Supreme Court has stated

that “the interests of the suspect and society are better served if, absent bad faith or extreme

prejudice to the defendant, the prosecutor is allowed sufficient time to weigh and sift evidence to

ensure that an indictment is well founded.” United States v. Eight Thousand Eight Hundred and

Fifty Dollars ($8,850), 461 U.S. 555, 563 (1983). There is a high burden for a defendant to

overcome when claiming a due process violation for preindictment delay because of the

requirement to carry the burden of proof on two separate elements. The defendant must establish

that: (1) the delay resulted in actual and substantial prejudice to the presentation of his defense;

and (2) the government intentionally delayed his indictment either to gain a tactical advantage or

to harass him. United States v. Sturdy, 207 F.3d 448, 452 (8th Cir. 2000); see also United States

v. Grap, 368 F.3d 824, 829 (8th Cir. 2004); see also United States v. Sprouts, 282 F.3d 1037, 1041

(8th Cir. 2002).

       As the defendant correctly stated in his Memorandum in Support of Combined Motion to

Dismiss or for Bill of Particulars (Doc. No. 18), he was interviewed by IRS agents on July 30,

2019 and indicted on September 23, 2020. This period of 14 months where the government

continued to investigate and assess the information provided by Rief during the interview was not

unreasonable and did not prejudice the defendant. The defendant’s claims that this period extended

the time for financial penalties from the IRS, and complicated his ability to reconstruct his financial

transactions, which would cause him to incur substantial costs to defend himself. Lastly, he

asserted that “Holding this over his head for this extended period of time, is either intentional or

harassment.” Id. at 4. It is neither. Additionally, the Government did not hold this matter over his

head. Notwithstanding the defendant’s hyperbolic and broad assertions, he simply has not made



                                                  3
Case: 4:20-cr-00595-AGF-SRW Doc. #: 26 Filed: 01/06/21 Page: 4 of 9 PageID #: 71




the requisite showing that (1) the delay resulted in actual and substantial prejudice to the

presentation of his defense; and (2) the government intentionally delayed his indictment either to

gain a tactical advantage or to harass him. The Government’s investigation was neither protracted

nor prolonged. Rather, it was routine and certainly did not offend standards of “fair play and

decency” so as to violate due process. It is the responsibility of the defendant has failed to meet

his high burden in showing prejudice. United States v. Bartlett, 794 F.2d 1285, 1289 (8th Cir.

1986). To satisfy this burden, the defendant must identify specific witnesses or documents lost

during the delay and the information they would have provided. United States v. McDougall, 133

F.3d 1110, 1113 (8th Cir. 1998).       Alleged prejudice is insufficient to establish a due process

violation if it is

insubstantial, speculative, or premature. Grap, 368 F.3d at 829. Moreover, the defendant has not

shown that the government intentionally delayed his indictment either to gain a tactical advantage

or to harass him, because he cannot do so. Such as claim is belied by the facts of the case and laid

bare by his failure to include any evidence to support such a claim. His motion in this regard

should be denied.

B.      There was no Violation of the Statute of Limitations.

        1.       The Applicable Statute of Limitations is Six Years.

                 26 U.S.C. § 6531(4) provides that a six-year statute of limitations applies to, inter

alia, “the offense of willfully failing to pay any tax, or make any return . . . at the time or times

required by law or regulations.” Under this section, there is a six-year statute of limitations

period for prosecutions under 26 U.S.C. § 7202. See United States v. Blanchard, 618 F.3d 562,

568-69 (6th Cir. 2010); United States v. Adam, 296 F.3d 327, 331-32 (5th Cir. 2002); United

States v. Gilbert, 266 F.3d 1180, 1186 (9th Cir. 2001); United States v. Gollapudi, 130 F.3d 66,



                                                   4
Case: 4:20-cr-00595-AGF-SRW Doc. #: 26 Filed: 01/06/21 Page: 5 of 9 PageID #: 72




70 (3d Cir. 1997); United States v. Evangelista, 122 F.3d 112, 119 (2d Cir. 1997) (reaffirming

prior holding in United States v. Musacchia, 900 F.2d 493, 499-500 (2d Cir. 1990), vacated in

part on other grounds, 955 F.2d 3, 4 (2d Cir. 1991)); United States v. Porth, 426 F.2d 519, 522

(10th Cir. 1970).

               The defendant contends that the applicable statute of limitations is three years, and

cites two District Court cases, United States v. Brennick, 908 F.Supp. 1004 (D.Mass. 1995), and

United States v. Block, 497 F.Supp. 629 (N.D.Ga. 1980). He also provides a cursory reference to

mixed authority on this issue. (Doc. No. 18 at 3). However, he does not mention or list the six

appellate courts which have ruled that the six-year statute of limitations under 26 U.S.C. § 6531(4)

applies to 26 U.S.C. § 7202. The Third Circuit’s succinct and clear explanation provides that:

       Under a plain reading of this statute, we find it clear that violations of § 7202 are subject
       to a six-year statute of limitations under § 6531(4). Specifically, 26 U.S.C. § 7202 makes
       it an offense for an employer to willfully fail to "account for and pay over" to the IRS
       taxes withheld from employees. Given that § 6531 pertains to "failing to pay any tax," the
       District Court correctly found that the failure to pay third-party taxes as covered by §
       7202 constitutes failure to pay "any tax," and thus, is subject to the six-year statute of
       limitations under § 6531(4).
U.S. v. Gilbert, 266 F.3d 1180, 1186 (9th Cir. 2001)

               The various Circuit Courts have examined the arguments supporting the 3-year

statute of limitations and have uniformly rejected them. They have consistently decided that the

six-year limitation period has been prescribed by Congress. As the indictment details, the

defendant’s failure to pay the taxes owed was willful. As such, the six-year statute of limitations

is applicable. The court should reject the defendant’s efforts to shorten the statute of limitations

to 3 years for his convenience.

       2.      Count I Refers to the Fourth Quarter of 2014, not the 1st Quarter.




                                                 5
Case: 4:20-cr-00595-AGF-SRW Doc. #: 26 Filed: 01/06/21 Page: 6 of 9 PageID #: 73




                 The defendant asserts that count I addresses the 1st Quarter of 2014 and is clearly

time-barred and should be dismissed. He is mistaken; count I refers to the 4th quarter, not the 1st

quarter.    The chart provided below was included in the indictment and in the defendant’s

Memorandum in Support of his Motion to Dismiss.


                    Count                   Tax Period             Trust Fund Taxes

                 Count I-MPS              4th Quarter 2014             $66,893.56

                 Count II-MPS             1st Quarter 2015             $80,327.76

                Count III-MPS             2nd Quarter 2016             $50,583.48

                Count IV-MPS              1st Quarter 2017             $50,846.91

                 Count V-MPS              1st Quarter 2014             $40,867.47

                Count VI-RHC              2nd Quarter 2016             $20,706.76

                Count VII-RHC             4th Quarter 2016             $19,812.22

                     Total                                             $330,03816



                 The chart shows that count I refers to the 4th quarter of 2014, which makes this

charge clearly within the statute of limitations. Accordingly, the Court should swiftly reject this

inaccurate argument.

C.     A Bill of Particulars is Not Warranted

       1.        The Indictment Meets the Criteria of Rule 7 of the Federal Rules of Criminal

Procedure.

           Indictments and bills of particulars are governed by Rule 7 of the Federal Rules of

Criminal Procedure. Fed.R.Crim.P. 7(c) provides in relevant part:




                                                  6
Case: 4:20-cr-00595-AGF-SRW Doc. #: 26 Filed: 01/06/21 Page: 7 of 9 PageID #: 74




       The indictment or information must be a plain, concise, and definite written
       statement of the essential facts constituting the offense charged and must be signed
       by an attorney for the government. It need not contain a formal introduction or
       conclusion. . . . For each count, the indictment or information must give the official
       or customary citation of the statute, rule, regulation, or other provision of law that
       the defendant is alleged to have violated.

Fed.R.Crim.P. 7(f), which gives courts the power to direct the filing of a bill of particulars,

provides in relevant part:

       The court may direct the government to file a bill of particulars. The defendant may
       move for a bill of particulars before or within 10 days after arraignment or at a later
       time if the court permits.

(emphasis added).

       In Hamling v. United States, 418 U.S. 117-18, 94 S.Ct. 2887 (1973), the United States

Supreme Court found that an indictment is sufficient if it contains the elements of the offense

charged, fairly informs a defendant of the charges against which he must defend, and enables the

defendant to plead an acquittal or conviction in bar of future prosecutions of the same offense.

The fundamental purpose of a bill of particulars is to “inform the defendant of the nature of the

charges against him with sufficient precision to enable him to prepare for trial, to avoid or

minimize the danger of surprise at trial, and to enable him to plead his acquittal or conviction in

bar of another prosecution for the same offense when the indictment is too vague and indefinite.”

United States v. Hernandez, 299 F.3d 984, 989-90 (8th Cir. 2002); see, e.g., United States v.

Wessels, 12 F.3d 746, 751 (8th Cir. 1993); United States v. Bortnovsky, 820 F.2d 572, 574 (2d Cir.

1987) (per curiam); United States v. Garrett, 797 F.2d 656, 665 (8th Cir. 1986). The purpose of a

bill of particulars, however, is not to provide the defendant with evidentiary detail. United States

v. Shepard, 462 F.3d 847, 860 (8th Cir. 2006); Wessels, 12 F.3d at 750; United States v. Hester,

917 F.2d 1083, 1084 (8th Cir. 1990); United States v. Hill, 589 F.2d 1344, 1352 (8th Cir. 1979);

Hemphill v. United States, 392 F.2d 45, 49 (8th Cir. 1968). Furthermore, a defendant is not entitled

                                                 7
Case: 4:20-cr-00595-AGF-SRW Doc. #: 26 Filed: 01/06/21 Page: 8 of 9 PageID #: 75




to a bill of particulars. Wong Tai v. United States, 273 U.S. 77, 82 (1927). Rather, a court has

broad discretion to deny such a motion. United States v. Sileven, 985 F.2d 962, 966 (8th Cir.

1993).

         The indictment charging Rief in this case meets the requirements of Rule 7(f) and the law

interpreting the Rule. The indictment sets out the essential facts constituting the offense charged

and gives Rief sufficient notice to prepare his defense.

         2.     Rief has been Provided with the Substantial Discovery in this Case.

                 Defendant’s request for a bill of particulars should be denied when substantial

discovery materials have been provided. See United States v. Martell, 906 F.2d 555, 558 (11th

Cir. 1990); See also United States v. Rosenthal, 793 F.2d 1214, 1227 (11th Cir.), modified on other

grounds, 801 F.2d 378 (11th Cir. 1986).

         In this case, the Government has provided the defendant with more than ten thousand

pages of discovery. It is highly unlikely that he could be surprised and prejudiced at a trial on

the pending charges. The discovery provided, coupled with the detailed indictment, have

informed “the defendant of the nature of a charge with ‘sufficient precision to enable him to

prepare for trial’ and ‘to avoid or minimize the danger of surprise at trial.’” United States v.

Livingstone, 576 F.3d 881, 883 (8th Cir. 2009).

         Therefore, defendant’s request for a bill of particulars should be denied.

                                          CONCLUSION

         For the foregoing reasons, the United States of America respectfully requests that this

Court deny defendant Richard Rief’s motion to dismiss the indictment or for bill of particulars.

                                               Respectfully submitted,

                                               SAYLER FLEMING

                                                  8
Case: 4:20-cr-00595-AGF-SRW Doc. #: 26 Filed: 01/06/21 Page: 9 of 9 PageID #: 76




                                                 United States Attorney

                                                 /s/ Anthony Box
                                                 ANTHONY BOX #58575MO
                                                 Assistant United States Attorney
                                                 111 South Tenth Street, 20th Floor
                                                 Saint Louis, Missouri 63102
                                                 Telephone: (314) 539-2200




                                    CERTIFICATE OF SERVICE


        The undersigned hereby certifies that a true and accurate copy of this document was filed with the

Court’s electronic file management system for service upon all parties and counsel of record on this 6th

day of January 2021.


                                                 s/ Anthony Box
                                                 ASSISTANT UNITED STATES ATTORNEY




                                                    9
